Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicants have provided a significant number of prior art references, cited on multiple IDS’s and the examiner has only cursorily reviewed the references.  The applicant is requested to indicate the references that are pertinent to the instant claim subject matter.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120046421 by Darling taken with US Patent Application Publication 20050019494 by Moghadam alone or further with Akyildiz et al. (Temperature and Exposure Dependence of Hybrid Organic−Inorganic Layer Formation by Sequential Vapor Infiltration into Polymer Fibers)
Claim 1:  Darling discloses a method of forming a patterned structure with a sequential infiltration synthesis apparatus, the method comprising: providing a sequential infiltration synthesis apparatus comprising: a reaction chamber constructed and arranged to hold at least a first substrate; a precursor distribution and removal system to provide to and remove from the reaction chamber a vaporized first or second precursor; activating a precursor distribution and removal system to provide and maintain the first precursor for a first period T1 in the reaction chamber; activating the precursor distribution and removal system to remove a portion of the first precursor from the reaction chamber for a second period T2; and, activating the precursor distribution and removal system to provide and maintain the second precursor for a third period T3 in the reaction chamber, 
providing a substrate with a patterned infiltrateable material in the reaction chamber; and, 
infiltrating the patterned infiltrateable material with infiltration material in at least one infiltration cycle (0021-0027, 0032-0036, examples).
Darling fails to explicitly disclose the first time period T1 is longer than the second time period T2; however, Darling discloses purge and exposure times exist and also discloses the obviousness of adjusting the exposure and purge times (0023) and therefore it would have been obvious through routine experimentation to have determined the optimum pulse and purge lengths to successfully deposit the infiltrant.
Darling discloses SIS gas exposure, related to ALD, however, fails to disclose using a controller connected to the apparatus including a memory with a program to execute the process. However, Moghadam, also discloses a sequential gas supply system, ALD system, and discloses including a controller to control the entire operation, including using memory and a computer program that dictates the timing and other particulars of the process (0037) and therefore taking the references collectively using the controller that includes a memory with a program to run the sequence as claimed would have been obvious as predictable as a known method of operating a sequential process.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Additionally, Moghadam discloses a sequential supply including a first gas supply that is shorter than the purge time (see Figure 3B) and therefore using a T1 longer than T2 would have been obvious as a know time sequence for sequential deposition.
Finally, the examiner cites here Akyildiz, which discloses SIS process using similar precursors and sequence of TMA, purge, water, purge and discloses the precursor time and purge time are adjustable and known result effective variables (see entire reference) and discloses a T1 longer than the purging (see experimental section, TMA supply and hold is taught as 0.5 seconds and 30 second respectively and thereafter purging for a T2 of 30 seconds).  Therefore taking the references collectively, using this sequence would have been obvious as a known timing sequence for supplying the gases for SIS applications.  Additionally, Akyildiz provides evidence that one of ordinary skill in the art would have found the precursor pulse time and purge times as result effective variables, directly affecting the amount of deposition (see e.g. Figure 5 and accompanying text).  It would have been obvious through routine experimentation to have determined the optimum pulse and purge lengths to successfully deposit the infiltrant.
Claim 7-8:  Darling discloses removing the infiltratable material to 500C (0035), within the claimed range and thus makes obvious the claimed range.
Claim 9:  Darling discloses the method allows a reduction of the linewidth (0034).  At the very least, the claim is a result of the process steps actively claimed and the prior art makes obvious the claimed process and as such would necessarily have the same results unless the applicant is performing specific process steps or parameters that are neither claimed nor disclosed as required.
Claim 10:  Darling discloses providing a plasma to remove the infiltrateable material in the reaction chamber (0035).
Claim 11:  Darling discloses self-assembled layer (0032) and thus reasonably reads on a DSA material as claimed.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling taken with Moghadam alone or with Akyildiz and further with US Patent Application 20170170007 by Chan et al.
Darling taken with Moghadam alone or with Akyildiz discloses all that is taught above and discloses SIS on any number of applications; however, fails to explicitly disclose the hardmask as claimed.  However, Chan, also discloses SIS (0085) and discloses depositing the block copolymer (including those taught by Darling) onto a composite substrate that may comprise SiN, spin on glass, spin on carbon, SiOC (0071-0078) and therefore taking the references collectively it would have been obvious to modify Darling to include the composite layers as suggested by Chan as Darling discloses using the SIS patterning on any number of applications (similar to that of Chan) and Chan discloses the such SIS patterning is known to be done on hardmask and other semiconductor layers.  Such discloses reads on the broadly claimed anti-reflective coating.

Claim(s) 2, 4, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling taken with Moghadam alone or with Akyildiz and US Patent Application Publication 20160244581 by Brink et al.
Claim 2, 4, 6:  Darling taken with Moghadam alone or with Akyildiz discloses all that is taught above.  Brink, also forming block copolymer for patterning discloses using a prepatterning prior to assembly of the block copolymer for sequential infiltration synthesis (00238) and discloses the substrate can include any number of layers, including hard masks, spin on carbon (Claim 2), antireflective layer (claim 4), CVD carbon layer (claim 6), and photoresist (00214) and therefore using these known materials between the block copolymer and the substrate material would have been obvious as predictable.    A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 11:  While the examiner maintains the position as set forth above, the examiner notes Brink discloses the DSA for block copolymers for SIS application (abstract, 00238) and therefore using DSA would have been obvious to one of ordinary skill in the art at the time the invention as a predictable method for patterning using a block copolymer.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling taken with Moghadam alone or with Akyildiz and Chan and further with US Patent Application Publication 20150031207 by Bencher et al.
Darling taken with Moghadam alone or with Akyildiz and Chan discloses all that is taught above and discloses SIS on any number of applications; however, fails to explicitly disclose the amorphous carbon hardmask as claimed.  However, Bencher disclose known hardmask in SIS applications including amorphous carbon (0042-0049) and therefore using the known and suitable hardmark would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718